Affirmed as Modified and Memorandum Opinion filed May 30, 2019.




                                          In The

                      Fourteenth Court of Appeals

                                 NO. 14-18-01039-CV

                    IN THE INTEREST OF L.A.J., A CHILD


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-05553J

                    MAJORITY MEMORANDUM OPINION

       N.J. (Mother) appeals from a final order terminating her parental rights and
appointing the Department of Family and Protective Services (the Department) as
sole managing conservator of her son, L.A.J. (Levi).1 On appeal, Mother
challenges the legal and factual sufficiency of the evidence to support (1) the
predicate grounds under which her parental rights were terminated and (2) the
finding that termination was in Levi’s best interest.


       1
        We use pseudonyms to refer to appellant, the children, and other family members. See
Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8.
                FACTUAL AND PROCEDURAL BACKGROUND

           A. The Department of Family and Protective Services Investigation

       In early November 2017, Levi was born prematurely at thirty-four weeks’
gestation and tested positive for marijuana. Because of his early arrival and
positive drug test results, Levi was immediately placed in the neonatal intensive
care unit. Mother also tested positive for marijuana when Levi was born. Mother
denied using any illegal drugs while she was pregnant, including marijuana.
Mother told the investigator that she only tried marijuana one time when she was
seventeen years old.2 However, Mother did admit that she ate two cookies at a
Halloween party, which she subsequently found out were laced with marijuana.

       A social worker at the hospital informed the Department investigator that
Levi was not suffering from any withdrawals or complications stemming from his
marijuana exposure.3 The social worker also explained that the levels of marijuana
in Levi’s meconium test were too high to be consistent with eating marijuana-laced
cookies on a single occasion.

       Mother told the Department’s investigator that she had four other children
who lived with her husband, their father, (Father) in Dallas. The Department
investigator tried to reach Father with the telephone number Mother provided, but
the number was disconnected. Mother refused to give the Department the
children’s address or the name of the school they attend. Mother’s other children
were between one year old and ten years old. The Department gave Mother a
       2
         During trial, a hospital record was entered into evidence showing that in August 2017
Mother went into the hospital complaining of intermittent low back pain. This record also
indicates Mother requested a confirmation of pregnancy. Mother was confirmed 16 weeks
pregnant and her urine test showed positive results for cannabinoids.
       3
        A hospital record entered into evidence during trial shows that Levi was diagnosed with
“newborn affected by maternal use of other drugs of addiction” at his birth. The “NICU
Discharge Note” further states “Maternal drug use complicating pregnancy, antepartum.”

                                              2
family service plan, but she initially refused to sign it. At the time of the
Department investigation, Mother was unemployed and receiving food stamps and
Medicaid for her children. There were two other Department investigations
concerning Mother’s children, but both were unconfirmed because, according to
the Department, Mother was actively hiding from the Department during those
investigations. Mother acknowledged that there was one investigation open
because she brought one of her sons to the hospital when he was struggling with
feeding. According to Mother, the Department opened an investigation because the
baby was underweight.

      The investigator spoke to Mother’s adoptive mother (Grandmother) with
whom Mother was living at the time. Grandmother adopted Mother from Child
Protective Services when Mother was two years old. Grandmother said that Mother
is a “great mom” to all her children. Grandmother confirmed that Father and the
four other children were living in Dallas because their home was destroyed during
Hurricane Harvey. Grandmother was unable to give the investigator an address or
telephone number for Father.

      The Department concluded that Mother was a flight-risk due to the unknown
whereabouts of her other children. The trial court named the Department
emergency temporary managing conservator of Levi in order to prevent Mother
from absconding with him.

      B. Trial

      Before testimony commenced the following evidence was entered into
evidence: (1) the Department’s pretrial removal affidavit, (2) Mother’s family
service plans, (3) Mother’s drug test results, (4) Mother’s criminal record, (5)
Father’s criminal record, (6) Mother’s hospital records from August 2017 showing
Mother tested positive for cannabinoids at 16 weeks pregnant with Levi, (7)
                                        3
Mother’s hospital record from November 2017 showing Mother and Levi both
tested positive for marijuana, (8) the court appointed special advocate’s report, (9)
a letter of praise from Mother’s counselor, (10) attendance verification of parenting
education classes, (11) an application approval letter for Mother’s new home; (12)
paystubs from Mother’s employer; and (13) Mother’s “employee of the quarter”
award.

      Trial commenced almost one year after Levi was born. The Department’s
caseworker, Sylvanna Johnson, testified that Levi is in an adoptive foster home
where he is provided with a safe, loving, and structured environment. According to
Johnson, his foster parents want to adopt him. Johnson explained that this case
began when Levi was born prematurely with marijuana in his meconium.
According to Johnson, Mother did not cooperate with the Department at the outset
of this case. She refused to provide the agency with the names or addresses of
family members, refused to sign a service plan, and would not provide the
addresses of her four other children. Johnson testified that Mother had a history
with the Department beginning in 2013, which included allegations of neglectful
supervision, physical abuse, and medical neglect. However, Johnson explained, all
of the referrals resulted in a disposition of “unable to complete,” because Mother
“ran” from the Department. The Department was unable to locate any of these
children after receiving initial reports in those cases.

      Johnson further testified that Mother tested positive for marijuana in both
her urine and her hair at “very high levels” when Levi was born. According to
Johnson, Mother denied using marijuana, but said that she ate a marijuana-laced
brownie at a party. After the initial drug test, Mother continued to test positive for
marijuana for another six months; however, the levels of marijuana steadily
decreased in both her urine and hair tests. As of six months before trial, all of

                                            4
Mother’s drug tests returned negative.

      Johnson testified that Mother eventually agreed to a service plan but did not
successfully complete it. Mother failed to complete a substance abuse assessment,
and still had counseling and group sessions to finish. Mother also failed to provide
proof of stable housing or employment. Johnson explained that Mother reported
three to four different jobs during the course of the investigation but failed to
provide verification for any of them. According to Johnson, Mother was not
cooperative at the outset of the case but became increasingly cooperative towards
the end. Johnson confirmed that Mother has been visiting with Levi and that the
visits are appropriate.

      According to Johnson, Father has a criminal history dating back to a 2009
conviction of assault with bodily injury. Father also has a 2012 conviction of
assault on a public servant and a 2016 conviction for interference with a public
duty. Mother told Johnson that she has daily contact with Father and her four other
children but was unable to provide the Department with a working telephone
number for Father or the address of her other children.

      Next, Terri Wilson, the court appointed special advocate, testified that she
believes that it is in Levi’s best interest to terminate Mother’s parental rights.
Wilson also testified that the telephone numbers Mother has given her for Father
just ring without answer. Wilson confirmed that according to Mother’s testimony
during hearings leading up the final trial, Mother claims she has not seen her four
other children since Levi was born. Wilson prepared a report that was entered into
evidence. Wilson’s report indicated that Mother was inconsistent in her supervised
visitation with Levi—she frequently arrived late and cancelled three visits.

      Wilson testified that she spoke with Grandmother and other family members
who state they have not seen the other children in two years and are concerned for
                                         5
their safety. Additionally, Wilson explained that she learned there is a restraining
order against Father prohibiting him from going to Grandmother’s home.

      Next, Mother testified that she has been working at a gas station for the past
six months. Mother confirmed that she was using marijuana when the case began
and explained that she ate “a couple” marijuana-laced brownies, but other than that
she had not used marijuana since she was eighteen years old. When confronted
with the fact that her drug test results indicated chronic marijuana usage, she
testified that she was unsure of how that could have happened.

      Mother further testified that Father and her four other children are living
with Father’s sister in Dallas. Mother explained that she talks to her children every
day, but not to Father. According to Mother, she and Father separated two years
earlier. She explained that Father and the children moved to Dallas because
Mother’s adoptive-sister threatened to call the Department because she was angry
at Mother. At that time, Mother’s and Father’s relationship was strained so she
decided to remain in Houston with Grandmother.

      Mother testified that she hasn’t been able to visit her children in Dallas
because she cannot afford it. According to Mother, she has been approved for
housing for four children, but she did not include Levi on her housing application
because she did not have custody of him. She explained that she did not have a
copy of his birth certificate at the time she submitted the housing application.
Mother’s plan is for Father to bring the children back from Dallas and for them to
live with her in her new home and for Father to find his own place in Houston.
Mother further testified that she has been unable to provide proof of employment
to the caseworker because she does not have time to get to the caseworker’s office
during office hours.

      Upon questioning, Mother explained that she never took out a restraining
                                         6
order on Father and that there has never been any domestic violence. Mother said
she suffers from post-traumatic stress syndrome because of the lack of acceptance
from her adoptive family. Mother testified that she thought the other Department
investigations were complete and she did not learn that they were designated as
incomplete until she was in the courtroom at trial. Mother denied moving often or
hiding from the Department. With regard to her service plan, Mother explained
that her counselor had surgery and so they had to reschedule their last visit. Mother
said it would be completed by the end of the month. According to Mother, the last
time she used marijuana was at the Halloween party on October 31, 2017.

      Mother further testified that she plans to start school again and get a degree
in business management. Mother explained that she has a sponsor and intends to
continue monthly counseling with her current counselor. Mother said that her
biological sisters are her support system. Mother testified that she is capable of
caring for Levi and that she does not want him to end up in an adoptive home that
does not accept him the way her own adoptive family failed to accept her.

      Following arguments by counsel, the trial court determined Mother’s
parental rights should be terminated pursuant to the predicate findings under
Family Code sections 161.001(b)(1)(E), (O), and (R) and appointed the
Department as sole managing conservator. On November 13, 2018, the trial court
signed a final order for termination which stated termination of Mother’s parental
rights was in Levi’s best interest.

                             ISSUES AND ANALYSIS

      Parental rights can be terminated upon proof by clear and convincing
evidence that (1) the parent has committed an act prohibited by section
161.001(b)(1); and (2) termination is in the best interest of the child. Tex. Fam.
Code Ann. § 161.001(b)(1), (2); In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009).
                                         7
Mother raises four issues on appeal. In her first three issues, Mother challenges the
trial court’s findings under sections 161.001(b)(1)(E), (O), and (R). In her fourth
issue, Mother challenges the trial court’s finding that termination of her parental
rights is in Levi’s best interest.

   A. Standard of Review

       Involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985);
In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—Houston [14th Dist.] 2012, no
pet.). Despite the constitutional magnitude of parental rights, they are not absolute.
In re C.H., 89 S.W.3d 17, 26 (Tex. 2002) (stating “[j]ust as it is imperative for
courts to recognize the constitutional underpinnings of the parent-child
relationship, it is also essential that emotional and physical interests of the child
not be sacrificed merely to preserve that right”). Due to the severity and
permanency of the termination of parental rights, the law imposes a heightened
burden of proof, requiring clear and convincing evidence. See Tex. Fam. Code
Ann. § 161.001; In re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002).

       “Clear and convincing evidence” means “the measure or degree of proof that
will produce in the mind of the trier of fact a firm belief or conviction as to the
truth of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007;
In re J.F.C., 96 S.W.3d at 264. This heightened burden of proof results in a
heightened standard of review. In re C.M.C., 273 S.W.3d 862, 873 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).

       In reviewing the legal sufficiency of the evidence in a termination case, we
consider all the evidence in the light most favorable to the finding to determine
whether a reasonable fact finder could have formed a firm belief or conviction that
its finding was true. See In re J.O.A., 283 S.W.3d at 344; In re J.F.C., 96 S.W.3d at
                                          8
266; In re C.H., 89 S.W.3d at 25. We assume the fact finder resolved disputed facts
in favor of its finding if a reasonable fact finder could do so, and we disregard all
evidence a reasonable fact finder could have disbelieved. In re J.O.A., 283 S.W.3d
at 344; In re J.F.C., 96 S.W.3d at 266.

       In reviewing the factual sufficiency of the evidence, we consider and weigh
all of the evidence, including disputed or conflicting evidence. In re J.O.A., 283
S.W.3d at 345. “If, in light of the entire record, the disputed evidence that a
reasonable fact finder could not have credited in favor of the finding is so
significant that a fact finder could not reasonably have formed a firm belief or
conviction, then the evidence is factually insufficient.” Id. We give due deference
to the fact finder’s findings and we cannot substitute our own judgment for that of
the fact finder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). The fact finder is
the sole arbiter when assessing the credibility and demeanor of witnesses. Id. at
109.

   B. Predicate Termination Grounds

       The trial court terminated Mother’s parental rights based on its predicate
findings under Texas Family Code sections 161.001(b)(1)(E), (O), and (R).

       1. Predicate Finding under Subsection E – Endangerment

       In making the subsection (E) finding, the trial court found that Mother
engaged in conduct or knowingly placed Levi with persons who engaged in
conduct which endangered Levi’s physical or emotional well-being. Tex. Fam.
Code Ann. § 161.001(b)(1)(E). A finding of endangerment under subsection (E)
requires evidence that the endangerment resulted from the parent’s conduct,
including acts, omissions, or failures to act. In re S.R., 452 S.W.3d 351, 361 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied). Termination under subsection (E)


                                          9
must be based on more than a single act or omission; the statute requires a
voluntary, deliberate, and conscious course of conduct by the parent. Id. A court
properly may consider actions and inactions occurring both before and after a
child’s birth to establish a course of conduct. In re A.L.H., 515 S.W.3d 60, 91 (Tex.
App.—Houston [14th Dist.] 2017, pet. denied).

      While endangerment often involves physical endangerment, the statute does
not require that conduct be directed at a child or that the child actually suffer
injury; rather, the specific danger to the child’s well-being may be inferred from
the parent’s misconduct alone. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d
531, 533 (Tex. 1987). A parent’s conduct that subjects a child to a life of
uncertainty and instability endangers the child’s physical and emotional well-
being. In re F.E.N., 542 S.W.3d 752, 764 (Tex. App.—Houston [14th Dist.] 2018,
no pet.).

      The Department presented evidence that Mother used marijuana during her
pregnancy and that Levi was born with marijuana in his system. Levi did not show
any symptoms of withdrawal at the time of his birth. Mother’s drug test results
steadily declined over the course of the Department’s investigation. There was no
evidence presented that Mother used marijuana after Levi was removed from her
care. While Mother’s decision to use marijuana when pregnant with Levi was
unwise, it does not rise to the level of endangerment. The Department failed to
show a course of conduct that subjected Levi to a life of uncertainty and instability.
See In re A.S., 261 S.W.3d 76, 86 (Tex. App.—Houston [14th Dist.] 2008, pet.
denied) (“While unquestionably, an exercise of poor judgment, [mother’s] use of
marijuana on a single occasion, standing alone, does not rise to the level of a
conscious course of conduct.”). Reviewing all the evidence in the light most
favorable to the finding, we conclude a reasonable factfinder could not have

                                         10
formed a firm belief or conviction that Mother endangered Levi under subsection
(E), and therefore, the evidence of endangerment is legally insufficient. See In re
C.M.C., 554 S.W.3d 164, 173 (Tex. App.—Beaumont 2018, no pet.). We sustain
Mother’s first issue.

      2. Predicate Finding under Subsection R – Born Addicted

      Section 161.001(b)(1)(R) provides that termination is warranted if the trial
court finds by clear and convincing evidence, in addition to the best interest
finding, that the parent has been the cause of the child being born addicted to
alcohol or a controlled substance, other than a controlled substance legally
obtained by prescription. Tex. Fam. Code Ann. § 161.001(b)(1)(R). The Family
Code states that “born addicted to alcohol or a controlled substance” means a child:

      (1) who is born to a mother who during the pregnancy used a controlled
          substance, as defined by Chapter 481, Health and Safety Code, other than
          a controlled substance legally obtained by prescription, or alcohol; and
      (2) who, after birth as a result of the mother’s use of controlled substance or
          alcohol:
          (A)experiences observable withdrawal from the alcohol or controlled
             substance;
          (B) exhibits observable or harmful effects in the child’s physical
              appearance or functioning; or
          (C) exhibits the demonstrable presence of alcohol or a controlled
              substance in the child’s bodily fluids.
Tex. Fam. Code. Ann. § 161.001(a).

      Both Mother and Levi tested positive for marijuana at Levi’s birth.
Marijuana is an illegal controlled substance under Chapter 481 of the Health and
Safety Code. See Tex. Health & Safety Code Ann. §§ 481.002(a)(5), 481.032, &
481.121. Mother also tested positive for cannabinoids in August 2017, just three
months before Levi was born. Levi’s meconium, a bodily fluid, also tested positive

                                         11
for marijuana. See In re A.C., 560 S.W.3d 624, 627, n. 5 (Tex. 2018) (“meconium”
is the first fecal excretion of a newborn child).

      Mother argues that she unknowingly ingested the marijuana-laced baked
good and, therefore, it was not within her control to cause Levi to be born with
marijuana in his system. Mother does not cite, nor have we found, any legal
authority supporting her argument that section 161.001(b)(1)(R) requires intention
on the part of the mother. Moreover, the factfinder could have reasonably
disbelieved Mother’s testimony that she accidently ingested the marijuana-laced
baked good, in light of her prior positive drug test and the high levels at which she
tested. A social worker at the hospital informed the Department that Levi’s
meconium results were inconsistent with the ingestion of a single marijuana-laced
cookie. The Department’s caseworker further testified that Mother’s test results
levels were “very high.” Furthermore, Mother does not deny that she ingested the
marijuana-laced baked good. Mother’s prior positive drug test, admission of
consumption of marijuana, and Levi’s meconium test results constitute sufficient
evidence under the Family Code that Mother was the cause of Levi being born
addicted to a controlled substance. See In re L.G.R., 489 S.W.3d 195, 203 (Tex.
App.—Houston [14th Dist.] 2016, pet. denied) (finding sufficient evidence to
support a finding under subsection (R) where mother admitted to using marijuana
during pregnancy and medical records were admitted showing marijuana in the
child’s bodily fluids).

      Under the applicable standard of review, based on the record evidence, a
reasonable factfinder could form a firm belief or conviction that, under the Family
Code definition, Mother was the cause of Levi being born addicted to a controlled
substance. Accordingly, on this record, the evidence is legally sufficient to support
the trial court’s finding that Mother was the cause of the Levi being born addicted

                                           12
to a controlled substance. In addition, we conclude that, under the applicable
standard of review, the evidence is factually sufficient to support the trial court’s
finding. See id.; In re D.D.G. 423 S.W.3d 468, 474-75 (Tex. App.—Fort Worth
2014, no pet.) (upholding termination of mother’s parental rights under subsection
(R) after mother admitted smoking methamphetamine during pregnancy and child
tested positive for methamphetamine at birth).

      Because there is legally and factually sufficient evidence to support the trial
court’s finding under section 161.001(b)(1)(R), we need not address Mother’s
argument that the evidence is insufficient to support the trial court’s finding under
section 161.001(b)(1)(O). See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (“Only
one predicate finding under section 161.001(b)(1) is necessary to support a
judgment of termination when there is also a finding that termination is in the
child’s best interest.”) We overrule Mother’s second and third issues.

   C. Best Interest of the Child

      Texas courts presume that keeping a child with his natural parent serves the
child’s best interest. In re U.P., 105 S.W.3d 222, 230 (Tex. App.—Houston [14th
Dist.] 2003, pet. denied). The Department carries the burden of rebutting that
presumption. Id. Proof of acts or omissions under section 161.001(b)(1) is
probative of the best-interest issue. See In re S.R., 452 S.W.3d 351, 366 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied). The considerations the trier of fact
may use to determine the best interest of the child, known as the Holley factors,
include:

      (1) the desires of the child;
      (2) the present and future physical and emotional needs of the child;
      (3) the present and future emotional and physical danger to the child;


                                         13
      (4) the parental abilities of the persons seeking custody;

      (5) the programs available to assist those persons seeking custody in
      promoting the best interest of the child;

      (6) the plans for the child by the individuals or agency seeking custody;

      (7) the stability of the home or proposed placement;

      (8) acts or omissions of the parent that may indicate the existing parent-
      child relationship is not appropriate; and

      (9) any excuse for the parents’ acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); In re U.P., 105 S.W.3d at
230; see also Tex. Fam. Code Ann. § 263.307(b) (listing factors to consider in
evaluating parents’ willingness and ability to provide the children with a safe
environment). A finding in support of “best interest” does not require proof of any
unique   set   of   factors,   nor   does     it   limit   proof   to   any   specific
factors. See Holley, 544 S.W.2d at 371–72.

      1. Child’s Desires

      When children are too young to express their desires, the factfinder may
consider circumstances, for example, that the child has bonded with the foster
family, is well cared for in the current placement, and has spent minimal time with
a parent. In re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014,
no pet.). Levi’s foster parents have provided him with a stable, safe, and loving
home and would like to permanently make him a member of their family as soon
as possible. Mother arrived late to her supervised visitation with Levi, cancelled
visits, and has never had custody of him because of her drug use while pregnant.

      2. Stability of the Home or Proposed Placement

      The stability of the proposed home environment is an important


                                         14
consideration in determining whether termination of parental rights is in the
children’s best interest. See In re E.R.W, 528 S.W.3d at 267. Texas courts
recognize as a paramount consideration in the best-interest determination the
children’s need for a “stable, permanent home.” See In re K.C., 219 S.W.3d 924,
927 (Tex. App.—Dallas 2007, no pet.). Therefore, evidence about the present and
future placement of the children is relevant to the best-interest determination. See
C.H., 89 S.W.3d at 28. A fact finder may infer from a parent’s past inability to
meet the child’s physical and emotional needs an inability or unwillingness to meet
the child’s needs in the future. In re J.D., 436 S.W.3d 105, 118 (Tex. App.—
Houston [14th Dist.] 2014, no pet.).

      According to the Department, Mother’s physical location has been difficult
to ascertain over the years because she frequently moves. Mother has left her four
other children in the care of Father without visiting them for over a year. Mother
has been living with Grandmother since Levi was born and was only able to obtain
stable housing one week before trial commenced. Furthermore, it is unknown if
she will be able to bring Levi to her new home because she did not include him on
her housing application.

      3. Parental Abilities by Those Seeking Custody

      The factfinder may consider a parent’s parenting skills in a best-interest
analysis. See In re C.A.J., 122 S.W.3d 888, 893 (Tex. App.—Fort Worth 2003, no
pet.). Though Mother provided evidence that she has completed parenting classes,
Mother has four other young children whom she has not seen in over a year.
Meanwhile, Levi’s foster parents are currently providing him with a loving safe
environment and wish to adopt him as soon as possible.

      4. Availability of Programs to Assist Those Seeking Custody in Promoting
         the Child’s Best Interest
                                        15
      The record reflects that Mother took advantage of the parenting classes
offered by the Department. Mother also completed some of the tasks on the service
plan, such as counseling and appears to have a good relationship with her
counselor. However, compliance with a family service plan does not render
termination impossible or trump all other termination factors. In re M.G.D., 108
S.W.3d 508, 514 (Tex. App.—Houston [14th Dist.] 2003, pet. denied). “The
elements of a safe, stable, and happy childhood cannot all be reduced to a checklist
in a service plan.” Id. Mother testified that she now has a house ready for her kids
and she plans to use government assistance to provide day-care for her children.
Evidence of a recent turnaround should be determinative only if it is reasonable to
conclude that rehabilitation, once begun, will surely continue. Id. at 514. Given
Mother’s history of evading the Department, the factfinder was free to disbelieve
Mother’s testimony that she is now ready to parent her five children all on her
own. See In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).

   Applying the applicable Holley factors to the evidence, we conclude that legally
and factually sufficient evidence supports the trial court’s finding that termination
of Mother’s rights is in the child’s best interest. See In re E.R.W., 528 at 267–68
(considering the mother’s drug history and inability to provide a stable home in
holding the evidence supported the best-interest finding). We overrule Mother’s
fourth issue.

                                  III.   CONCLUSION

   We conclude the evidence is legally and factually sufficient to support the trial
court’s finding that Mother violated section 161.001(b)(1)(R) of the Family Code
and that termination of Mother’s parental rights is in Levi’s best interest. However,
the evidence is legally insufficient to support the trial court’s findings that Mother
endangered Levi under subsection (E). We modify that portion of the trial court

                                         16
judgment and strike from the judgment the finding that Mother violated Family
Code subsection 161.001(b)(1)(E) and otherwise affirm the judgment as modified.
See Tex. R. App. P. 43.2(b).


                                        /s/    Tracy Christopher
                                               Justice



Panel consists of Justices Christopher, Bourliot, and Zimmerer (Zimmerer, J.
concurring as to result only) (Bourliot, J., dissenting opinion to follow).




                                          17